 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       Tonya Latney,                                      Case No.: 2:17-cv-01748-JAD-GWF
 5              Plaintiff
                                                               Order Adopting Report and
 6       v.                                                  Recommendation and Dismissing
                                                                   and Closing Case
 7       Karla Ruggiero, et al.,
                                                                        [ECF No. 10]
 8              Defendants
 9
10             Pro se plaintiff Tonya Latney brings this employment action in forma pauperis. On July
11 18, 2018, I dismissed Latney’s Title VII claim against Defendant Valley Health System
12 Summerlin Hospital as well as her breach of contract claim with leave to amend, and I ordered
13 her to file an amended complaint by July 30, 2018.1 When she failed to do so, the court issued
14 an order to show cause why this matter should not be dismissed for her failure to file an amended
15 complaint.2 Latney responded, and the court extended her deadline to October 5, 2018, and then
16 again to November 14, 2018.3 Ultimately, she sent the court a letter, which Magistrate Judge
17 George Foley, Jr. construed as Latney’s long-awaited amended complaint.4 After screening it,
18 he recommends that I dismiss this case because “It is clear from the face of [this amended]
19 complaint that Plaintiff will be unable to cure” the fatal pleading deficiencies in it: she has not
20 established that this court has subject-matter jurisdiction over this case, and her thin allegations
21 fail to state a plausible claim for relief.5
22
23
     1
24       ECF No. 3.
     2
25       ECF No. 4.
     3
26       ECF Nos. 6, 8.
     4
27       ECF No. 9.
     5
28       ECF No. 10.

                                                      1
 1         The deadline to file objections to that report and recommendation was March 21, 2019.
 2 That deadline has come and gone, and Latney has neither objected nor sought to extend the
 3 deadline to do so. “[N]o review is required of a magistrate judge’s report and recommendation
 4 unless objections are filed.”6
 5         Accordingly, IT IS HEREBY ORDERED that Magistrate Judge Foley’s report and
 6 recommendation [ECF No. 10] is ACCEPTED and ADOPTED. This case is DISMISSED
 7 with prejudice for failure to state a claim upon which relief may be granted.
 8         Dated: March 23, 2019
 9                                                            _______________________________
                                                              U.S. District Judge Jennifer A. Dorsey
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   6
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also United States v.
28 Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

                                                    2
